               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER, ET AL.,
 Defendants.


      CURLING PLAINTIFFS’ NOTICE OF JOINDER IN COALITION
      PLAINTIFFS’ AMENDED RULE 59(E) MOTION TO ALTER OR
        AMEND THE COURT’S OPINION AND ORDER [DOC. 918]
             REQUIRING PAPER POLLBOOK BACKUPS

      Donna Curling, Donna Price and Jeffrey Schoenberg (the “Curling Plaintiffs”)

hereby join the Coalition Plaintiffs’ Amended Rule 59(e) Motion to Alter or Amend

the Court’s Opinion and Order of September 28, 2020 (Dkt. 918, the “Order”).

Curling Plaintiffs support the clarifications sought by Coalition Plaintiffs in their

amended motion. (Dkt. 958 at 1.) Curling Plaintiffs especially urge the Court to

mandate that the Secretary of State should require county superintendents to cause

each polling place to maintain a stock of emergency hand-marked paper ballots

(“HMPBs”) sufficient to provide for at least 40 percent of the number of registered

voters on Election Day and for subsequent elections. (Id. at 9-12; Dkt. 931-1 at 2,

4-8 (“a sufficient stock of pre-printed ballots . . . is equal to 40 percent of registered
voters”).) Curling Plaintiffs approve of the edits to the Court’s Order proposed by

Coalition Plaintiffs. (See Dkt. 958-1 at 4-5, 8-9, 12, 15.)



      Respectfully submitted this 9th day of October, 2020.


  /s/ David D. Cross                           /s/ Halsey G. Knapp, Jr.
 David D. Cross (pro hac vice)                Halsey G. Knapp, Jr.
 John P. Carlin (pro hac vice)                GA Bar No. 425320
 Lyle P. Hedgecock (pro hac vice)             Adam M. Sparks
 Mary G. Kaiser (pro hac vice)                GA Bar No. 341578
 Robert W. Manoso (pro hac vice)              KREVOLIN & HORST, LLC
 MORRISON & FOERSTER LLP                      1201 West Peachtree Street, NW
 2000 Pennsylvania Avenue, NW                 Suite 3250
 Suite 6000                                   Atlanta, GA 30309
 Washington, DC 20006                         (404) 888-9700
 (202) 887-1500
     Counsel for Plaintiffs Donna Curling, Donna Price & Jeffrey Schoenberg




                                          2
              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

prepared in accordance with the font type and margin requirements of LR 5.1, using

font type of Times New Roman and a point size of 14.

                                            /s/ David D. Cross
                                            David D. Cross




                                        3
               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                              Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER , ET AL.,
Defendants.

                         CERTIFICATE OF SERVICE

      I hereby certify that on October 9, 2020, a copy of the foregoing CURLING

PLAINTIFFS’ NOTICE OF JOINDER IN COALITION PLAINTIFFS’

AMENDED RULE 59(E) MOTION TO ALTER OR AMEND THE COURT’S

OPINION AND ORDER [DOC. 918] REQUIRING PAPER POLLBOOK

BACKUPS was electronically filed with the Clerk of Court using the CM/ECF

system, which will automatically send notification of such filing to all attorneys of

record.

                                             /s/ David D. Cross
                                             David D. Cross




                                         4
